UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1931



SABA GETACHEW TEFERA,

                                                             Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-477-667)


Submitted:   January 5, 2005                 Decided:   February 8, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Riverdale, Maryland, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Linda S. Wendtland, Assistant Director, Saul
Greenstein, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Saba Getachew Tefera, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) construing her motion to reconsider as a motion

to reopen and denying the motion as barred by the numerical

limitation set forth in 8 C.F.R. § 1003.2(c)(2) (2004).    We have

reviewed the record and the Board’s order and find no abuse of

discretion.   Accordingly, we deny the petition for review on the

reasoning of the Board. See In re: Tefera, No. A79-477-667 (B.I.A.

June 29, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -